                     Case 7:18-mj-10939-UA Document 3 Filed 12/28/18 Page 1 of 1


                                             ^~^t                                                 1-0
DOCKET No.                                                         DEFENDANT


AUSA                                                               DEF.'S COUNSEL         t^-y'


                                                                   0 RETAINED 0 FEDERAL DEFENDERS^Q^JA 0 PRESEN7MiNT~0]s^Y!
                               INTERPRETER NEEDED
                                                                            D DEFBNDANT WAIVES PRETRIAL RBPORT

  fRu!e5 0 Rule 9 QRuIe5(c)(3) D Detention Hrg.                       DATE OP ARREST                          D VOL. SURR.
                                                                      TIME OF ARREST                          D ON WRIT
a Other;                                                              TIME OF PRESENTMENT


                                                         BAIL DISPOSITION
                                                                                                              0 SEE SEP. ORDER
^DETENTION ON CONSENT W/0 PREJUDICE                               a DETENTION; RISK OF FUGHT/DANGER D SEE TRANSaupT
D DETENTION HEARING SCHEDULED FOR:
a AGREED CONDITIONS OF RELEASE
a DEF. RELEASED ON OWN RECOGNIZANCE
Q$ PRB D FRP
D SECURED BY $ CASH/PROPERTY:
D TRAVEL RESTRICTED TO SDNY/EDNY/
a TEMPORARY ADDITIONAL TRAVEL UPON CONSENT OF AUSA & APPROVAL OF PRETRIAL SERVICES
a SURRENDER TRAVEL DOCUMENTS (& NO NEW APPLICATIONS)

a PRETRIAL SUPERVISION: D REGULAR D STRICT 0 AS DIRECTED BYPRETRJAL SERVICES
a DRUG TESTING/TREATMT AS DIRECTED BY PTS 0 MENTAL HEALTH EVAL/TREATMT AS DIRECTED BY PTS
D DEF, TO SUBMIT TO URTNALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

a HOME INCARCERATION D HOME DETENTION D CURFEW D ELECTRONIC MONITORING 0 OPS
a DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

a DEP. TO CONTINUE OR SEEK EMPLOYMENT [OR] D DEF. TO CONTINUE OR START EDUCATION PROGRAM
a DEP. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVJCE/OTHER WEAPON

D DEF. TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
a DEF. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:
                                                ,; REMAINING CONDITIONS TO BE MET BY:

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:




0 DEP. ARRAIGNED; PLEADS NOT GUILTY                                          a CONFERENCE BEFORE DJ. ON
a DEF. WAIVES INDICTMENT
D SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 3161(h)(7) UNTIL

For Rule 5(0^3) Cases:
a IDENTITY HEARING WAIVBD                                        0 DEFENDANT TO BE REMOVED
a PRELIMINARY HEARING JN SDNY WAIVED                             D CONTROL DATE FOR REMOVAL:


PRELIMINARY HBARING DATE;


DATE;
                                                                         UNITED ^TATES MAGISTRATE JUDGE, S.D.N.Y.
WH1TS (original)- COURT FILE     E1NK - U.S. ATTORNEY'S OFFICE        IELLQ^ - U.S. MARSHAL OSE^y - PRETR1AL SERVICES AGENCY
Rev'd 2016 ffi - 2
